Citation Nr: 1520256	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-26 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to September 15, 2008, for the grant of a 30 percent rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1950 to July 1951.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for an earlier effective date with regard to his service-connected bilateral hearing loss.  This matter is also before the Board on appeal of a January 2014 RO rating decision, which denied service connection for erectile dysfunction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2000 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 26, 1999.

2.  In February 2008, the Veteran filed a claim for a higher rating for his service-connected bilateral hearing loss; the RO in an August 2008 rating decision denied a compensable rating for bilateral hearing loss.  

3.  On September 15, 2008, the Veteran filed a claim, seeking reconsideration of the RO's decision to deny a compensable rating for bilateral hearing loss, and in October 2008 he underwent a new VA examination for assessment of his hearing level.  

4.  In an April 2009 rating decision, the RO granted a 30 percent rating for bilateral hearing loss, effective September 15, 2008, and by letter that same month, the RO notified the Veteran of the award and informed him of his appellate rights if he disagreed with the decision; there is no evidence to show he appealed the April 2009 rating decision.  

5.  In December 2010, the Veteran filed a claim seeking an effective date prior to September 15, 2008 for the assignment of a 30 percent rating; the RO in a June 2011 rating decision denied his claim for an earlier effective date.  


CONCLUSION OF LAW

The Veteran's freestanding claim seeking an effective date prior to September 15, 2008, for the grant of a 30 percent rating for bilateral hearing loss, lacks legal merit.  38 C.F.R. §§ 20.101 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Veteran contends that the effective date of the grant of a 30 percent rating for bilateral hearing loss should be earlier than September 15, 2008.  He has asserted that his hearing loss has been severe for a long time and that he initially filed a claim with VA in 1999.  He believes that the effective date should be retroactive to the date when he first filed a VA claim.  

A review of the file shows that the Veteran filed a claim of service connection for a hearing disability on October 26, 1999.  In a June 2000 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective October 26, 1999.  The Veteran did not appeal this decision.  Then, in February 2008, he filed a claim for a higher (compensable) rating for the bilateral hearing loss.  In an August 2008 rating decision, the RO denied a compensable rating for bilateral hearing loss, based in part on the clinical findings of a VA examination in August 2008.  In a September 15, 2008 statement, however, the Veteran sought reconsideration of the rating decision, and he subsequently underwent another VA examination to assess the level of his hearing impairment.  Based on an October 2008 VA examination report, the RO in an April 2009 rating decision, granted a 30 percent rating for bilateral hearing loss and assigned an effective date of September 15, 2008 for the award.  The RO notified the Veteran of the favorable decision in an April 2009 letter, which contained information concerning his right to appeal the decision if he should disagreed with it.  The Veteran had one year from the date of the notice letter in which to appeal the April 2009 rating decision (see 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302), but he did not indicate any disagreement with the decision with the appeal period.  Moreover, he has not contended that he appealed the decision.    

Following the expiration of the one-year period in which to appeal the April 2009 rating decision, the Veteran filed a claim in December 2010, seeking an effective date prior to September 15, 2008 for the assignment of a 30 percent rating.  He alleged that he initially filed his claim in 2000 or 2001 (he recently amended this to 1999).  In a June 2011 rating decision, the RO denied his claim for an earlier effective date.  In an August 2012 substantive appeal statement, he reasserted his claim that his 30 percent rating should be retroactive to "2000 or 2001" because his audiologist told him his hearing loss had been bad for several years.  

In pertinent part, applicable law and regulations generally provide that the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Court in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  Further, the Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  

Stated another way, the Court in Rudd held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, such as revision of a final decision on the basis of CUE, a freestanding claim for an earlier effective date is not one of the recognized exceptions.  See Rudd at 299-300 (recognizing CUE as a way to overcome the finality of a decision in order to obtain an earlier effective date); DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the VA Secretary).  

As the Veteran did not appeal the RO rating decision of April 2009, it is final on the issue of the assigned effective date of September 15, 2008 for the 30 percent rating for bilateral hearing loss.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The only way that the Veteran can prevail in his claim for an earlier effective date is to establish that there was CUE in the prior final rating decision of April 2009, and he has not alleged CUE in that rating decision.

Given the facts of this case, the Veteran's claim seeking an effective date earlier than September 15, 2008 for a 30 percent rating for bilateral hearing loss is clearly an attempt to establish a freestanding claim.  As earlier noted, the Court in Rudd held that there can be no valid "freestanding" earlier effective date claim raised at any time after a RO decision becomes final.  See Rudd, 20 Vet. App. at 300.  The Court further indicated that because "there is no proper claim....," the matter must be dismissed.  Id.  The only means of establishing an effective date earlier than September 15, 2008 in the instant case would be to establish CUE in the prior decision, and CUE has not been alleged. 

The Board has noted that when adjudicating the Veteran's earlier effective date claim, the RO apparently misconstrued the Veteran's claim in its June 2011 rating decision and its August 2012 statement of the case by considering whether to assign an earlier effective date for the award of service connection for bilateral hearing loss.  The discussion above regarding the prohibition of freestanding earlier effective date claims applies equally to whether the Veteran is attempting to establish an earlier effective date for an award of a higher rating or an award of service connection.  The June 2000 rating decision granting service connection for bilateral hearing loss was not appealed and therefore is final, and the Veteran has not alleged CUE in that decision.  The Board has no authority to adjudicate any subsequent freestanding earlier effective date with regard to the assignment of service connection, and it must be dismissed.  

The Board is bound by the laws and regulations of VA. 38 U.S.C.A. § 7104 (West 2014).  To the extent that the Veteran has attempted to raise a freestanding earlier effective date claim in his statements following the April 2009 RO rating decision, and based on the procedural history of this case and the holdings of Rudd, the Board has no alternative but to dismiss the appeal. 


ORDER

The appeal seeking an effective date prior to September 15, 2008, for the grant of a 30 percent rating for bilateral hearing loss, is dismissed.


REMAND

As to the issue of service connection for erectile dysfunction, the Veteran contends that his condition it related to or caused by the medication he has taken for his service-connected PTSD.  To determine the etiology of his erectile dysfunction, he underwent a VA examination in December 2013, but the opinion indicating it was less likely as not that the erectile dysfunction was due to PTSD is, in the Board's judgment, accompanied by inadequate rationale to decide the claim and is incomplete.  The VA examiner diagnosed erectile dysfunction, stating that the etiology of the condition was unknown as many factors could affect erectile function.  The examiner opined that it was less likely than not that the condition was proximately due to or the result of the service-connected PTSD, but did not furnish an opinion concerning whether erectile dysfunction may have been aggravated by the PTSD.  In his rationale, the examiner stated that the Veteran was able to father children after the events that caused his PTSD, that he was able to function in business at his current age of 82, and that he was not currently taking psychotropic medications (which the Veteran believed had caused his erectile dysfunction).  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the examiner did not specifically address the question of whether the service-connected PTSD may have aggravated the erectile dysfunction.  Also, the comment in the rationale regarding the Veteran's ability to father children is inconsequential where, as here, the Veteran developed erectile dysfunction more recently (and not long after he began taking psychotropic medications).  The comment about the Veteran's ability to maintain employment does not appear to have any bearing on the issue at hand.  As for the comment about the absence of current medications for PTSD, the Board observes from the record that the Veteran has a history of taking psychotropic medications after which he began to complain of erectile dysfunction, which continues to the present.  The examiner did not appear to take into consideration the Veteran's history.  Therefore, the Veteran should be afforded a new examination.  

The Board also observes that the VCAA letter sent to the Veteran in November 2012, after his claim was filed in October 2012, does not pertain to the issue at hand.  In fact, it appears that the RO has not issued any VCAA letter specifically referencing the issue of service-connected for erectile dysfunction.  In that regard, a June 2013 RO development letter appears insufficient.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a VCAA letter to the Veteran pertaining to his claim of service connection for erectile dysfunction, claimed as secondary to service-connected PTSD (and its medications).  

2.  The AOJ should arrange for a medical opinion (with examination only if deemed necessary by the opinion provider) which addresses the most likely etiology for his diagnosed erectile dysfunction.  The Veteran's file must be reviewed by the opinion provider.  Based on review of the record, please furnish an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's diagnosed erectile dysfunction is caused by or aggravated by his service-connected PTSD, to include medications taken for it.

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation.  

In providing the opinion, the examiner is asked to consider VA outpatient records and the VA examination report.  The outpatient records show complaints of erectile dysfunction beginning in June 2003, when the Veteran questioned whether Celexa was causing his problems.  He was prescribed sildenafil and later, in 2007, he was prescribed vardenafil.  In October 2003, the Veteran reported that he stopped taking his medication for depression, thinking it was causing some erectile dysfunction.  In July 2011, he reported that he was not interested in psychotropic medications due to the history of negative side effects (he did not describe the effects.)  In the VA examination report of December 2013, the examiner concluded that it was less likely than not that erectile dysfunction was proximately due to or the result of the service-connected PTSD, because he was able to father children after the events that caused his PTSD, was able to function in business at age 82, and was not currently taking psychotropic medications.  

The examiner must include rationale with all opinions, and cite to supporting factual data and medical literature where appropriate.

3.  After the above development is completed, the AOJ should review the record and readjudicate the claim of service connection for erectile dysfunction.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


